                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

UNITED STATES OF AMERICA                        )
                                                )       No. 2:19-CR-1
        v.                                      )
                                                )       JUDGE JORDAN
BRANDON LEE RUNYON                              )

                                         PLEA AGREEMENT

        The United States ofAmerica, by the United States Attorney for the Eastern District of

Tennessee, and the defendant, BRANDON LEE RUNYON, and the defendant's attorney, L. Dudley

Senter, III, have agreed upon the following:

        1.        The defendant will plead guilty to the following count(s) in the indictment:

                a)       Count One, a conspiracy to distribute heroin in violation of21 U.S.C. §§ 846

and 841(b)(l)(C).

        The punishment for this offense is as follows. A maximum of20 years imprisonment, a

maximum fine of$1,000,000.00, a minimum of3 years supervised release, and a $100 mandatory

assessment fee.

        2.     In consideration of the defendant's guilty plea, the United States agrees to move the

Court at the time of sentencing to dismiss the remaining count against the defendant in this

indictment.

        3.        The defendant has read the indictment, discussed the charges and possible defenses

with defense counsel, and understands the crime(s) charged. Specifically, the elements ofthe

offense(s) are as follows: Count One: (1) The defendants agreed with others to violate the federal

drug laws, specifically to distribute heroin; (2) the defendant joined the conspiracy knowingly and

intentionally; and (3) the defendant participated in the conspiracy.




                                                    1

Case 2:19-cr-00001-RLJ-CRW Document 28 Filed 07/29/19 Page 1 of 7 PageID #: 59
Case 2:19-cr-00001-RLJ-CRW Document 28 Filed 07/29/19 Page 2 of 7 PageID #: 60
Case 2:19-cr-00001-RLJ-CRW Document 28 Filed 07/29/19 Page 3 of 7 PageID #: 61
Case 2:19-cr-00001-RLJ-CRW Document 28 Filed 07/29/19 Page 4 of 7 PageID #: 62
Case 2:19-cr-00001-RLJ-CRW Document 28 Filed 07/29/19 Page 5 of 7 PageID #: 63
Case 2:19-cr-00001-RLJ-CRW Document 28 Filed 07/29/19 Page 6 of 7 PageID #: 64
Case 2:19-cr-00001-RLJ-CRW Document 28 Filed 07/29/19 Page 7 of 7 PageID #: 65
